The defendant, age thirty-six, pleaded guilty to the charge of unlawfully carrying dangerous weapons in a vehicle. On December 18, 1959, he was sentenced to the state prison for not less than two nor more than three years. The maximum sentence for this offense is $1000 fine or imprisonment for not more than five years or both. General Statutes § 29-38.
On October 7, 1959, the state police arrested the defendant and one Bette Messenger in their automobile on suspicion of larceny. A search of the car disclosed a Crossman gas-operated .22 caliber pellet gun. This type of gun operates by air at a high pressure with pellet bullets and is classified as a dangerous weapon. The defendant was living with Bette Messenger but was not married to her, and both were active in shoplifting in Massachusetts and Connecticut. Bette Messenger was introduced to drugs, shoplifting and sexual perversion by the defendant.
The defendant claims that his sentence is too high and that undue consideration was given to his previous *Page 202 
record. Starting May 8, 1936, there are seventeen different items in his record which include escape from jail, larceny, desertion from the army, lascivious carriage and theft, to list a few.
From the remarks of the sentencing judge, it is evident that the defendant's long record was a factor in the determination of his sentence. Such is proper.State v. Van Allen, 140 Conn. 586, 590.
   The sentence is proper and should stand.
House, Devlin and Loiselle, Js., participated in this decision.